                     Case 18-11092-BLS          Doc 900        Filed 12/13/18         Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RMH FRANCHISE HOLDINGS, INC., et al.,1                       Case No. 18-11092 (BLS)

                                    Debtors.                 (Jointly Administered)


                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON DECEMBER 17, 2018 AT 11:30 A.M. (ET)

RESOLVED MATTER

     1. Debtors’ Seventeenth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a)
        of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired Leases,
        Nunc Pro Tunc to the Rejection Effective Date [D.I. 770, 11/14/18]

         Response/Objection Deadline:                           November 26, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from Brixmor Holdings 8 SPE ,LLC

         Related Documents:

                B.      Certification of Counsel [D.I. 821, 11/27/18]

                C.      Order [D.I. 825, 11/28/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).

ADJOURNED MATTERS

2.       Debtors’ Motion for Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
         Code: (I) Approving (A) Key Employee Incentive Plan, (B) Key Employee Retention
         Plan, and (C) Severance Plan; and (II) Granting Related Relief [D.I. 296, 6/27/18]




1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
RMH Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corp.
(1807); Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
Concourse Parkway, N.E., Suite 600, Atlanta, GA 30328.

01:23962599.1
                     Case 18-11092-BLS       Doc 900     Filed 12/13/18    Page 2 of 8




         Response/Objection Deadline:                    July 11, 2018 at 4:00 p.m. (ET); extended
                                                         for the U.S. Trustee until July 26, 2018 at
                                                         4:00 p.m. (ET); extended for the Senior
                                                         Lenders and the Official Committee until
                                                         August 1, 2018 at 4:00 p.m. (ET)
         Responses/Objections Received:

                A.      Informal Responses from the Official Committee

                B.      Objection of the United States Trustee [D.I. 331, 7/12/18]

                C.      [Filed Under Seal] Bank of America’s Objection [D.I. 401, 7/31/18]

         Related Documents:

                D.      Notice of Hearing [D.I. 406, 8/1/18]

                E.      Declaration of Mitchell S. Blocher in Support of Debtors’ Motion for Order,
                        Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code: (I)
                        Approving (A) Key Employee Incentive Plan, (B) Key Employee Retention
                        Plan, and (C) Severance Plan; and (II) Granting Related Relief [D.I. 409,
                        8/1/18]

                F.      [Filed Under Seal] Notice of Revised Exhibits to KEIP, KERP and Severance
                        Motion [D.I. 411, 8/1/18]

                G.      Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code: (I)
                        Approving (A) Modified Key Employee Retention Plan, and (B) Modified
                        Severance Plan; and (II) Granting Related Relief [D.I. 415, 8/2/18]

         Status:        The relief with respect to the KEIP is adjourned to the next omnibus hearing
                        date, January 29, 2019 at 10:00 a.m. (ET). An order has been entered with
                        respect to the KERP and Severance Plan.

3.       Debtors’ Second Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject an Executory Contract, Nunc
         Pro Tunc to the Rejection Date [D.I. 206, 6/11/18]

         Response/Objection Deadline:                    June 21, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Second Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 259, 6/20/18]

                                                     2
01:23962599.1
                     Case 18-11092-BLS      Doc 900      Filed 12/13/18    Page 3 of 8



         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).

4.       Debtors’ Third Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 217, 6/8/18]

         Response/Objection Deadline:                    June 22, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Third Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 260, 6/20/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        11:30 a.m. (ET).

5.       Debtors’ Fourth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 219, 6/9/18]

         Response/Objection Deadline:                    June 25, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Fourth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 281, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406,8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).


                                                     3
01:23962599.1
                     Case 18-11092-BLS      Doc 900      Filed 12/13/18    Page 4 of 8



6.       Debtors’ Fifth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 220, 6/10/18]

         Response/Objection Deadline:                    June 25, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Fifth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 282, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).

7.       Debtor’s Sixth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 242, 6/13/18]

         Response/Objection Deadline:                    June 27, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Sixth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 283, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).

8.       Debtor’s Seventh Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a)
         of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 250, 6/15/18]

         Response/Objection Deadline:                    June 29, 2018 at 4:00 p.m. (ET)



                                                     4
01:23962599.1
                     Case 18-11092-BLS      Doc 900      Filed 12/13/18    Page 5 of 8




         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Seventh Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 284, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET).

9.       Debtors’ Ninth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) and
         554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired
         Leases, Nunc Pro Tunc to the Applicable Rejection Effective Date [D.I. 301, 6/29/18]

         Response/Objection Deadline:                    July 13, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Objection of JMAC Group, LLC [D.I. 348, 7/13/18]

         Related Documents:

                B.      Order [D.I. 363, 7/17/18]

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, January 29, 2019 at
                        10:00 a.m. (ET), as it pertains to the objection of JMAC Group, LLC. An
                        order has been entered for the remainder of this matter.

10.      Debtors’ Twelfth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 560, 9/21/18]

         Response/Objection Deadline:                    October 4, 2018 at 4:00 p.m. (ET)


         Responses/Objections Received:

                A.      Objection of Maricopa County Treasurer [D.I. 591, 10/2/18]

                B.      Response of Applebee’s [D.I. 600, 10/4/18]

                                                     5
01:23962599.1
                     Case 18-11092-BLS      Doc 900      Filed 12/13/18     Page 6 of 8




         Related Documents:                              None

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET).

11.      Debtors’ Fourth (4th) Omnibus (Substantive) Objection to Claims Pursuant to Section
         502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [D.I. 566,
         9/25/18]

         Response/Objection Deadline:                    October 9, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Response of Lagi Thomas Guardian for Claimant Jessica Cemberci [D.I. 624,
                        10/9/18]

                B.      Response of Allen County (Indiana) Treasurer [D.I. 628, 10/9/18]

         Related Documents:

                C.      Order [D.I. 647, 10/15/18]

                D.      Notice of Submission of Copy of Proofs of Claim with Respect to Debtors’
                        Fourth Omnibus Claims Objection [D.I. 767, 11/13/18]

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET), as it pertains to the response of Lagi Thomas, Guardian
                         for Claimant Jessica Cemberci. The response of Allen County (Indiana)
                         Treasurer has been resolved, as noted in item C.

12.      Debtors’ Motion for an Order, Pursuant to Section 1121(d) of the Bankruptcy Code,
         Extending the Exclusive Periods for the Filing of a Chapter 11 Plan and the Solicitation
         of Acceptances thereof [D.I. 688, 10/29/18]

         Response/Objection Deadline:                    November 13, 2018 at 4:00 p.m. (ET);
                                                         extended for Applebee’s to November 20,
                                                         2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Objection of Bank of America [D.I. 758, 11/13/18]

         Related Documents:

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET).

                                                     6
01:23962599.1
                     Case 18-11092-BLS      Doc 900     Filed 12/13/18   Page 7 of 8




13.      Debtors’ Fourteenth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 702, 11/1/18]

         Response/Objection Deadline:                   November 15, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Response of Applebee’s [D.I. 795, 11/20/18]

         Related Documents:                             None

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET).

14.      Debtors’ Fifteenth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 706, 11/2/18]

         Response/Objection Deadline:                   November 16, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Response of Applebee’s [D.I. 796, 11/20/18]

         Related Documents:                             None

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET).

15.      Debtors’ Sixteenth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired Leases, Nunc
         Pro Tunc to the Rejection Effective Date [D.I. 741, 11/9/18]

         Response/Objection Deadline:                   November 26, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                 None

         Related Documents:                             None

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET).




                                                    7
01:23962599.1
                Case 18-11092-BLS   Doc 900     Filed 12/13/18     Page 8 of 8



Dated: Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
       December 13, 2018
                                    /s/ M. Blake Cleary
                                    M. Blake Cleary (No. 3614)
                                    Kenneth J. Enos (No. 4544)
                                    Matthew B. Lunn (No. 4119)
                                    Robert F. Poppiti, Jr. (No. 5052)
                                    Shane M. Reil (No. 6195)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 571-6600
                                    Facsimile: (302) 571-1256

                                    Counsel for the Debtors and Debtors in Possession




                                            8
01:23962599.1
